Citation Nr: 0735051	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-17 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
asbestosis.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal the Court issued Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice and assistance requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to the effective date of an 
award in an increased rating claim.  Notice needs to be 
provided to the veteran in this regard. 

The March 2004 rating decision on appeal granted service 
connection for asbestosis and assigned a 10 percent rating 
pursuant to Diagnostic Code (DC) 6833.  According to the 
applicable criteria set forth in DC 6833, the current 10 
percent rating for asbestosis is warranted when the Forced 
Vital Capacity (FVC) is 75 to 80 percent predicted, or the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 66 to 80 percent 
predicted.  The next highest rating of 30 percent is 
warranted when the FVC is 65 to 74 percent predicted, or the 
DLCO (SB) is 56 to 65 percent predicted. 

In January 2004 a VA examination was conducted, and in March 
2004 an addendum was submitted.  This examination was 
performed without obtaining post-bronchodilation 
measurements. The addendum states that post-bronchodilation 
testing was not performed on the veteran because the 
veteran's FVC measurements were so close to normal that such 
testing was not warranted.  However, only post-
bronchodilation results are to be considered for VA purposes.  
See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996).  Moreover, on 
review of the spirometric report relied on by the examiner, 
the Board notes that the following three FVC measurements 
were obtained: 68.7%, 70.6%, and 78.1%.  While the examiner 
presented the highest measurement, 78.1%, as the veteran's 
FVC level, her reason for doing so is not contained in the 
report and it cannot be ignored that the two remaining 
measurements fall within the range for a higher rating. The 
file additionally contains a number of other pulmonary 
function studies, but not a single one contains post-
bronchodilation measurements.  The Board notes the October 6, 
2006. change in the law as it applied to section 4.96.  This 
change allows provides that post-bronchodilator studies are 
required when PFTs are done for disability evaluation 
purposes except when the results of pre-bronchodilator PFTs 
are normal or when the examiner determines that post-
bronchodilator studies should not be done and states why.  
The law does not provide for retroactive application.  
Additional information is required in this case.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with proper notice 
of the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	Schedule the veteran for a VA 
examination in order 
to determine the current severity of his 
asbestosis.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  

Ask the examiner to discuss all findings 
in terms of the diagnostic codes.  The 
examination must include post-
bronchodilator testing.  The pertinent 
rating criteria, specifically the 
criteria for diagnostic code 6833, must 
be provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2006).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

